COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00053-CR


DEON A. DAVIS                                                       APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Deon A. Davis entered an open plea of guilty to the charge of

aggravated robbery with a deadly weapon. Davis also pleaded true to the State’s

deadly weapon and habitual offender paragraphs, and the trial court sentenced

him to twenty-five years’ incarceration. The plea proceedings were not recorded.

The trial court granted Davis permission to appeal, and Davis timely filed notice


      1
       See Tex. R. App. P. 47.4.
of appeal.    Davis’s court-appointed appellate counsel has filed a motion to

withdraw and a brief in support of that motion. In counsel’s brief, he certifies that

in his professional opinion, the appeal is frivolous. Counsel’s brief and motion

meet the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396

(1967), by presenting a professional evaluation of the record and demonstrating

why there are no arguable grounds for appeal.             See Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–

23 (Tex. App.—Fort Worth 1995, no pet.). We gave Davis an opportunity to file a

pro se response, and Davis filed a pro se response to the Anders brief, as well as

a reply, raising multiple points.2 By two different letters, the State acknowledges

having received counsel’s brief as well as Davis’s response and reply. In these

letters, the State informs us that it will not file its own response.

      Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on the appellant’s behalf. See

Stafford, 813 S.W.2d at 511; Mays, 904 S.W.2d at 923. Only then may we grant


      2
       In his initial response, Davis argues that he received ineffective
assistance of counsel, that the evidence is insufficient to support his conviction,
that he was entitled to a mandatory stenographic recording of his plea hearing,
and that he should have been allowed to withdraw his plea. In his reply, Davis
asks this court to hold the State in contempt of court because it chose not to file a
response in this case. Our review of the brief, filings, and record included, but
was not limited to, these matters.


                                           2
counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109
S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, Davis’s pro se filings, and the brief

filed by Davis’s counsel.   We agree with counsel that this appeal is wholly

frivolous and without merit; we find nothing in the record that arguably might

support any appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim.

App. 2005); see also Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App.

2009). Accordingly, we grant the motion to withdraw and affirm the trial court’s

judgment.



                                                  /s/ Bill Meier

                                                  BILL MEIER
                                                  JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 5, 2014




                                        3